MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Jan 19 2021, 8:34 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Theodore E. Rokita
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ricky Levale Johnson,                                    January 19, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1150
        v.                                               Appeal from the Tippecanoe
                                                         Circuit Court
State of Indiana,                                        The Honorable Sean M. Persin,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79C01-1901-F2-4



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021                 Page 1 of 11
                                           Statement of the Case
[1]   Community corrections officers found a handgun during a search of

      probationer Ricky Levale Johnson’s home, and a subsequent search by police

      officers also uncovered controlled substances. Johnson appeals his convictions
                                                                                                                       1
      of unlawful possession of a firearm by a serious violent felon, a Level 4 felony;
                                                                       2
      possession of a narcotic drug, a Level 5 felony; maintaining a common
                                            3
      nuisance, a Level 6 felony; and possession of marijuana, a Class B
                           4
      misdemeanor. We affirm.


                                                         Issue
[2]   Johnson raises one issue, which we restate as: whether the trial court erred in

      denying Johnson’s motion for mistrial, in which he alleged the State had failed

      to timely disclose exculpatory evidence.


                                   Facts and Procedural History
[3]   In January 2019, Johnson lived in an apartment with his then-wife, Michelle
                   5
      Reagan, and her young son. Reagan’s name was on the lease. Johnson and




      1
          Ind. Code § 35-47-4-5 (2018).
      2
          Ind. Code § 35-48-4-6 (2014).
      3
          Ind. Code § 35-45-1-5 (2018).
      4
          Ind. Code § 35-48-4-11 (2018).
      5
       At trial, Reagan spelled her last name as set forth above. During a pretrial deposition, she spelled her last
      name as “Reagin.” Appellant’s App. Vol. II, p. 149. We use the spelling she provided at trial.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021                    Page 2 of 11
      Reagan shared the master bedroom, and Reagan’s son slept in the other

      bedroom.


[4]   Johnson was on home detention and subject to supervision by Tippecanoe

      County Community Corrections (“TCCC”). He had agreed to comply with

      numerous conditions when he was placed on home detention, including: (1)

      refraining from consuming alcohol; (2) submitting to drug and alcohol tests on

      request; (3) refraining from possessing dangerous or deadly weapons; (4)

      wearing a GPS monitoring device; and (5) waiving his right to object to

      searches of his residence. Reagan, as the lessor, had also signed a consent form

      permitting TCCC officers to search the apartment. She owned a handgun, but

      she did not keep it at the apartment.


[5]   On January 17, 2019, Reagan left the apartment after an argument with

      Johnson. She did not return home that day or the next. Instead, she called 911,

      reporting that Johnson had violated the terms of his home detention placement

      and asking that he be removed from the apartment. Specifically, she reported

      Johnson possessed a gun and alcohol.


[6]   On January 19, TCCC Officers Clinton Delph and James Knogge arrived at

      Johnson’s home to investigate Reagan’s report. Johnson allowed the officers to

      enter. He submitted to a portable breath test and tested positive for alcohol,

      after which he admitted to drinking alcohol. Next, the officers asked Johnson

      “if there was anything else in the home that would get him in trouble.” Tr. Vol.

      3, p. 17. He was “somewhat evasive” and would not “confirm or deny”


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021   Page 3 of 11
       whether there was anything else in the residence that would violate the

       conditions of his home detention placement. Id.


[7]    The officers spotted a bottle of alcohol in the kitchen. Next, Knogge performed

       a safety sweep of the residence, looking for potentially dangerous items, while

       Delph and Johnson remained in the living room. Knogge went upstairs and

       entered “the main bedroom,” id. at 18, where he smelled an odor of marijuana

       and saw a handgun, a wallet, and “a lot of cash” on the bed. Id. The wallet

       contained Johnson’s identification. The charging device for Johnson’s GPS

       unit was also in the room.


[8]    After finishing the sweep, Delph handcuffed Johnson. Next, Knogge read

       Johnson his Miranda rights, and the officers questioned him. He said there was

       approximately $1,000 in cash on the bed, but when asked about the handgun,

       he claimed Reagan had a “personal protection license.” Id. at 19.


[9]    Delph and Knogge called the Lafayette Police Department (“LPD”). Officer

       John Dale and two other officers arrived to search the apartment in more detail.

       Officer Dale searched the main bedroom, where he found a bag of syringes and

       a grinder that contained marijuana residue. Another officer assisting Dale

       found two bags of marijuana and two types of pills in the main bedroom.

       Subsequent testing revealed that some of the pills contained amphetamine.


[10]   Officer Dale transported Johnson to jail. During the booking process, jail staff

       searched Johnson and discovered on his person a baggie containing brown

       powdery material. Officer Dale believed the material was a controlled

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021   Page 4 of 11
       substance and took it to the police department. Subsequent testing revealed the

       brown powdery substance consisted of 8.51 grams of heroin.


[11]   On January 24, 2019, the State charged Johnson with dealing in a narcotic drug

       (heroin), a Level 2 felony; possession of a narcotic drug (heroin) with a gun, a

       Level 3 felony; possession of a controlled substance (amphetamine) with a gun,

       a Level 6 felony; possession of marijuana, a Class B misdemeanor; maintaining

       a common nuisance, a Level 6 felony; unlawful possession of a firearm by a

       serious violent felon, a Level 4 felony; and possession of a syringe, a Level 6

       felony.


[12]   On July 24, 2019, the trial court granted the State permission to amend the

       charging information, resulting in the following revised list of charges:


                    Count                            Offense                      Level of Offense

        I                                  dealing in a narcotic    Level 2 felony
                                           drug (heroin) with a gun

        II                                 dealing in a narcotic             Level 3 felony
                                           drug (heroin)

        III                                possession of a narcotic          Level 4 felony
                                           drug (heroin) and a gun

        IV                                 possession of a narcotic          Level 5 felony
                                           drug (heroin)

        V                                  possession of a                   Level 6 felony
                                           controlled substance
                                           (amphetamine) and a
                                           gun

        VI                                 possession of marijuana           Class B misdemeanor


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021       Page 5 of 11
        VII                                maintaining a common              Level 6 felony
                                           nuisance

        VIII                               unlawful possession of a Level 6 felony
                                           syringe

        IX                                 unlawful possession of a Level 4 felony
                                           firearm by a serious
                                           violent felon




[13]   Prior to trial, Johnson admitted that he had a predicate felony conviction for

       purposes of the charge of unlawful possession of a handgun by a serious violent

       felon. The trial court presided over a jury trial on December 10, 11, and 12,

       2019. Johnson testified, claiming he was unaware of the controlled substances,

       paraphernalia, and handgun that the officers found in the master bedroom

       because he had been sleeping in another room. He further claimed someone

       had planted the heroin on him prior to the search at the jail.


[14]   The jury was unable to reach a verdict on the two charges of dealing in

       controlled substances, and the trial court declared a mistrial as to those charges.

       The jury determined Johnson was not guilty of Count V, possession of a

       controlled substance (amphetamine) with a gun, and Count VIII, unlawful

       possession of a syringe. The jury determined Johnson was guilty of the

       remaining five charges.


[15]   Next, the State moved to dismiss the dealing charges, and the trial court granted

       the motion. On February 25, 2020, prior to sentencing, Johnson filed a motion

       for mistrial, requesting a new trial. He claimed the State had failed to disclose

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021       Page 6 of 11
       prior to trial that Reagan was under investigation for allegedly dealing in

       heroin, and that timely disclosure of that information would have changed the

       outcome of his trial.


[16]   On May 15, 2020, the trial court held a sentencing hearing, during which it

       received evidence in relation to Johnson’s motion for mistrial and denied the

       motion. Next, the court declined to enter judgment on Count III, possession of

       a narcotic drug (heroin) and a gun as a Level 4 felony, based on double

       jeopardy concerns. The court imposed sentences on the four remaining guilty

       verdicts: possession of a firearm by a serious violent felon, a Level 4 felony;

       possession of a narcotic drug (heroin), a Level 5 felony; maintaining a common

       nuisance, a Level 6 felony; and possession of marijuana, a Class B

       misdemeanor. This appeal followed.


                                    Discussion and Decision
[17]   Johnson argues the trial court should have granted his post-trial request for a

       new trial because the State failed to timely disclose material evidence,

       specifically that Reagan was under investigation for dealing in heroin when she

       testified at his trial. In general, we review a motion for mistrial for an abuse of

       discretion. Dorelle-Moore v. State, 968 N.E.2d 287, 289 (Ind. Ct. App. 2012).

       But Johnson alleges a violation of his right to due process, and we apply a de

       novo standard of review to constitutional claims. See Speers v. State, 999 N.E.2d

       850, 852 (Ind. 2013) (applying de novo review to Speers’ claim of a

       constitutional violation in the admission of evidence).


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021   Page 7 of 11
[18]   In Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196-97, 10 L. Ed. 2d 215

       (1963), the United States Supreme Court determined, “[w]e now hold that the

       suppression by the prosecution of evidence favorable to the accused upon

       request violates due process where the evidence is material either to guilt or to

       punishment, irrespective of the good faith or bad faith of the prosecution.” The

       Court later clarified that the prosecution’s duty to disclose applies “even though

       there has been no request by the accused,” and “the duty encompasses

       impeachment evidence as well as exculpatory evidence.” Strickler v. Greene, 527

       U.S. 263, 280, 119 S. Ct. 1936, 1948, 144 L. Ed. 2d 286 (1999).


[19]   There are three elements of a Brady violation: (1) the evidence at issue must be

       favorable to the accused; (2) the evidence must have been suppressed by the

       State, either willfully or inadvertently; and (3) the suppressed evidence is

       material to the case. Davis-Martin v. State, 116 N.E.3d 1178, 1189 (Ind. Ct.

       App. 2019), trans. denied. We resolve Johnson’s claim on the question of
                      6
       materiality. Evidence is material to a case “only if there is a reasonable

       probability that, had the evidence been disclosed to the defense, the result of the

       proceeding would have been different.” U.S. v. Bagley, 473 U.S. 667, 682, 105

       S. Ct. 3375, 3383, 87 L. Ed. 2d 481 (1985). A reasonable probability is a

       probability sufficient to undermine confidence in the outcome. Id.




       6
        The State argues that the prosecutor did not suppress evidence for purposes of the Brady analysis. We do
       not need to address this argument.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021                Page 8 of 11
[20]   The evidence presented at the sentencing hearing in relation to Johnson’s

       motion demonstrates that, in July 2019, prior to Johnson’s trial, officers with

       the LPD had supervised a confidential informant who had allegedly purchased

       heroin from Reagan. No charges were filed against Reagan until after

       Johnson’s trial. Further, Johnson points to no evidence that Reagan was aware

       she was under criminal investigation when she testified at his trial.


[21]   Johnson claims that if the prosecutor had disclosed prior to trial that Reagan

       was under investigation for dealing in heroin, he could have impeached her

       with that information, thereby supporting his defense that the contraband found

       in his apartment did not belong to him. We must weigh the value of the

       undisclosed evidence in the context of all the evidence presented at trial to

       determine whether the nondisclosure undermined confidence in the jury’s

       verdict.


[22]   There is substantial evidence of Johnson’s guilt, even if one does not consider

       Reagan’s testimony. Two days after Reagan left the apartment she shared with

       Johnson, a TCCC officer searching the apartment spotted a handgun in plain

       sight on Johnson’s bed, along with Johnson’s wallet and a quantity of cash.

       The officer also smelled marijuana in the bedroom, where Johnson kept the

       charging unit for his monitoring device. Under questioning by the officers,

       Johnson indicated he was aware of the money, and he did not express surprise

       at the presence of the handgun, indicating only that Reagan had a gun license.

       Further, an LPD officer later found marijuana in the bedroom. Finally, jail



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021   Page 9 of 11
       officers found heroin on Johnson’s person during a search. Johnson is not

       challenging the sufficiency of the evidence supporting his convictions.


[23]   Reagan testified at trial and in a deposition prior to trial that she had no

       knowledge of any controlled substances in the apartment and did not keep her

       handgun there. Any impeachment value that may be ascribed to the evidence

       that she allegedly sold heroin in July 2019 is outweighed by the following

       circumstances: (1) the jury acquitted Johnson of both charges of dealing in

       controlled substances and convicted him of only possession offenses, rendering

       Reagan’s alleged dealing in heroin less relevant to the case; (2) the heroin which

       the jury convicted Johnson of possessing was found on his person, not hidden

       in the apartment; and (3) the controlled buy in which Reagan was allegedly

       involved occurred over six months after officers searched Johnson’s apartment.

       There is no evidence that the police were investigating Reagan for dealing in or

       possessing controlled substances in January 2019.


[24]   In light of all the evidence presented at trial, we conclude Johnson has failed to

       establish that, if the State had disclosed to Johnson prior to trial that Reagan

       had been under investigation for dealing in heroin in July 2019, there is a

       reasonable probability that the outcome of the trial would have been different.

       See Carroll v. State, 740 N.E.2d 1225, 1230 (Ind. Ct. App. 2000) (State’s failure

       to disclose witness’s misdemeanor conviction was not a Brady violation; in the

       context of all the evidence presented at trial, the conviction was not material

       evidence); trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021   Page 10 of 11
                                                Conclusion
[25]   For the reasons stated above, we affirm the judgment of the trial court.


[26]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1150 | January 19, 2021   Page 11 of 11